Case 1:19-cv-03197-MKV Document 41 Filed 09/02/20 Page 1 of 6
                                              USDC SDNY
                                              DOCUMENT
                                              ELECTRONICALLY FILED
                                              DOC #:
                                              DATE FILED: 09/02/2020
Case 1:19-cv-03197-MKV Document 41 Filed 09/02/20 Page 2 of 6
Case 1:19-cv-03197-MKV Document 41 Filed 09/02/20 Page 3 of 6
Case 1:19-cv-03197-MKV Document 41 Filed 09/02/20 Page 4 of 6
Case 1:19-cv-03197-MKV Document 41 Filed 09/02/20 Page 5 of 6
 Case 1:19-cv-03197-MKV Document 41 Filed 09/02/20 Page 6 of 6




                                           Christopher      Digitally signed by Christopher Coyne
                                                            DN: cn=Christopher Coyne, o, ou=NYC
                                                            LAW, email=ccoyne@law.nyc.gov,

                                           Coyne            c=US
                                                            Date: 2020.08.25 16:22:28 -04'00'




09/02/2020
New York, NY
